Citation Nr: 1044117	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder characterized as irritable bowel syndrome (IBS) or 
inflammatory bowel disease (IBD) (including Crohn's disease), 
claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for generalized joint and 
muscle pain and fatigue, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States 
Navy from February 1989 to February 1993; he was awarded the 
Southwest Asia Service Medal.  This originally case came before 
the Board of Veterans' Appeals (Board) on appeal from a December 
2003 rating decision issued by the above Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in part, denied the 
appellant's claims of entitlement to service connection for 
irritable bowel syndrome (IBS), Crohn's disease (to include 
muscular/skeletal symptoms) and fibromyalgia.  Each disorder was 
claimed as due to an undiagnosed illness.

In July 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.  The Board thereafter remanded the case for 
additional development in October 2006 and April 2009.  In August 
2010, the Board requested a medical expert opinion pursuant to 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was 
rendered in October 2010.

The Board recognizes that the RO up to the present has developed 
and adjudicated the appellant's claims as seeking service 
connection for specific diagnoses of IBS, Crohn's disease, and 
fibromyalgia.  The symptoms for these conditions are 
similar/overlapping in many respects.  While this appeal was 
pending, the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and any other pertinent information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In 
compliance with that holding, which was expanded to encompass 
other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 
(2009) (a claimant's identification of the benefit sought does 
not require any technical precision), the Board has 
recharacterized the issues on appeal as reflected on the first 
page of the present decision.


The issue of entitlement to secondary service connection 
for a psychiatric disorder, to include depression, due to 
service-connected disability has been raised by the 
record, but that issue has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for generalized 
joint and muscle pain and fatigue, to include as due to 
undiagnosed illness or secondary to service-connected disability, 
is herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDING OF FACT

Based upon medical expert opinion evidence in the file, the 
Veteran has IBS which is etiologically related to a viral 
syndrome for which Veteran received treatment in May 1990, while 
he was on active military duty.


CONCLUSION OF LAW

The criteria for service connection for post-infective IBS have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating an 
in-service event, disease or injury, and any current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 
Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the Veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Certain listed 
diseases will be considered to have been incurred in service if 
it is manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though there 
is no evidence of such disease during service.  38 C.F.R. 
§ 3.307.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and circumstances of 
a Veteran's service as shown by service records, the official 
history of each organization in which the claimant served, his 
medical records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based on 
review of the entire evidence of record.  38 C.F.R. § 3.303(a).

Review of the claims file reveals that the Veteran served on 
active duty from February 1989 to February 1993.  His service 
medical treatment records indicate that, on one occasion, in May 
1990, he was treated for viral syndrome after having had symptoms 
that included diarrhea.  

After service, in February 1994, the Veteran sought medical 
treatment for complaints of lower abdominal pain of two months' 
duration.  A March 1994 gastrointestinal (GI) series was said to 
reveal a small sliding hiatus hernia and Crohn's Disease in the 
distal ileum.  In July 1994, the Veteran complained of symptoms 
of reflux and increased abdominal pain.  An August 1994 endoscopy 
report included a diagnosis of Crohn's Disease with terminal 
ileum and distal rectal involvement.  However, the August 1994 
surgical pathology report indicated that there was no evidence of 
inflammatory bowel disease (IBD).  Medication was prescribed.  
Surveillance biopsies were performed in July 1999, and again, 
there was no histopathological evidence of any IBD.  In August 
2002, the Veteran reported that his weight was stable.  He also 
reported diarrhea four to five times per day.  In December 2002, 
he continued to report having diarrhea four to five times per 
day, but no blood or mucus.  His weight was stable.  In March 
2003, the Veteran reported similar symptoms.

A medical opinion was obtained from the Veterans Health 
Administration (VHA) in October 2010.  That medical expert 
opinion addressed the questions of the proper classification of 
the appellant's gastrointestinal pathology, the onset date, and 
the etiology of that GI pathology.  This opinion was written by 
an associate professor of medicine associated with a VA regional 
health care system who specializes in gastroenterology.  After 
reviewing the claims file, the VA medical expert concluded that 
it is more likely than not that the appellant has IBS which 
started while he was deployed in the Navy in 1990.  In 
particular, the appellant has a special type of IBS called post-
infective IBS; the VA medical expert stated that this post-
infective IBS started after the appellant had a viral syndrome in 
May 1990.

The VHA medical expert also stated that IBS can be confused with 
inflammatory bowel disease (IBD) in that both disorders cause 
abdominal pain and diarrhea.  However, IBD is associated with 
fever, weight loss, and ulceration in the small or large bowel.  
Crohn's disease is a type of IBD.  The VA medical expert stated 
that the appellant's clinical history, laboratory test results, 
colonoscopy findings and biopsy results do not support a 
diagnosis of IBD, including Crohn's disease.  

In the absence of any medical evidence to contradict the 
favorable medical opinion, the Board finds that the evidence of 
record supports the finding that the appellant has post-infective 
IBS which is related to the viral syndrome he experienced in May 
1990, while he was on active duty.  In other words, the record 
reflects that the Veteran's post-infective IBS was incurred in 
service.  Thus, resolving any reasonable doubt in favor of the 
Veteran, service connection is warranted for IBS.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for post-infective IBS is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case is REMANDED to the AMC/RO for action as described 
below.

The appellant contends that his symptoms of generalized joint and 
muscle pain and fatigue are related to his gastrointestinal 
pathology.  As reflected in the decision above, service 
connection has been granted for IBS.  Thus, it appears that the 
issue of entitlement to secondary service connection for the 
appellant's generalized joint and muscle pain and fatigue as due 
to the appellant's service-connected IBS disability or, in the 
alternative, by way of aggravation, has been raised.  The record 
is not adequately developed to enable the Board to ascertain to 
whether the appellant's generalized joint and muscle pain and 
fatigue symptomatology is due, entirely or in part, to the 
service-connected IBS disability.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Further 
development of the medical evidence relating to secondary service 
connection is necessary, and adjudication on this basis is 
therefore indicated.

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a non-
service-connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Given what appear to be 
substantive changes, the RO's analysis of secondary service 
connection in the present appeal should consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version is 
more favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159 and 
any other applicable legal precedent has 
been completed.

2.  Contact the appellant to determine the 
names, addresses, and recent dates of 
treatment by any physicians, hospitals or 
treatment centers (private or government) 
who provided him with relevant evaluation 
or treatment for his generalized joint and 
muscle pain and fatigue and for his now 
service-connected IBS.  After obtaining the 
appropriate release forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the generalized joint 
and muscle pain and fatigue claim, 
including all VA treatment, all private 
treatment and all local government or 
prison treatment, to the extent not already 
on file.

3.  All items of correspondence, as well as 
any medical or treatment records obtained, 
should be made a part of the claims file.  
If treatment is reported and those records 
are not obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  After completing the development 
actions listed above and any other 
indicated development, the AMC/RO should 
arrange for a comprehensive review of the 
appellant's claims file by an appropriate 
VA physician, for example, a 
gastroenterologist, to determine the nature 
and etiology of the appellant's generalized 
joint and muscle pain and fatigue.

Specifically, the reviewer must address the 
questions of:

	(a) whether, based on what is 
medically known about causes or possible 
causes of the claimed generalized joint and 
muscle pain and fatigue, any signs or 
symptoms noted in service or within one 
year of service separation (in February 
1993) were the first manifestations of the 
Veteran's current complaints?

	(b) whether, based on what is 
medically known about causes or possible 
causes of somatosensory symptoms related to 
the musculoskeletal system and/or 
constitutional function, any current 
findings are caused by the Veteran's 
service-connected IBS as opposed to some 
other factor or factors?  

	(c) whether the claimed somatosensory 
symptoms related to the musculoskeletal 
system and/or constitutional function are 
part and parcel of the service-connected 
IBS?

	(d) whether IBS has aggravated, 
contributed to, or accelerated any existing 
somatosensory symptoms related to the 
musculoskeletal system and/or 
constitutional function? and 

	(e) if the appellant's IBS has 
aggravated, contributed to, or accelerated 
any somatosensory symptoms related to the 
musculoskeletal system and/or 
constitutional function, to what extent, 
stated in terms of a percentage, did the 
IBS so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors?


In assessing the relative likelihood as to 
origin and etiology of the somatosensory 
symptoms related to the musculoskeletal system 
and/or constitutional function currently 
present, the reviewer should apply the standard 
of whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's service-connected disability or to 
treatment thereof, or whether such a causal or 
etiological relationship is unlikely (i.e., less 
than a 50/50 probability), with the rationale 
for any such conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the reviewer should clearly and 
specifically so specify in the report, and 
explain why this is so.  

In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's somatosensory symptoms related to 
the musculoskeletal system and/or 
constitutional function.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

5.  If the reviewing physician determines 
that an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  Upon receipt of the VA reviewer's 
report, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA reviewer for corrections or 
additions.

7.  If any additional development is 
necessary to re-adjudicate the generalized 
joint and muscle pain and fatigue issue, 
especially in light of any newly received 
records, that development should be done.

8.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim for 
service connection for generalized joint 
and muscle pain and fatigue.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, including 
38 C.F.R. § 3.310(b); Allen v. Brown, 7 
Vet. App. 439 (1995).

9.  If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


